ACCEPTED
                                                                                          14-13-01052-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    1/30/2015 11:35:56 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                    No. 14-13-01052-CV

                                                                         FILED IN
                    In the Fourteenth Court of Appeals, Houston, 14th
                                                                 TexasCOURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                1/30/2015 11:35:56 AM
            BARRY S. NUSSBAUM, I-10 BNC OFFICE                  CHRISTOPHER A. PRINE
                                                              BUILDING,  Clerk
    L.P. D/B/A I-10 OFFICE BUILDING, I-10 BNC, L.P., BNC SOUTH LOOP
           ASSOCIATES, L.P., BNC HOUSTON SOUTH LOOP, L.P.
                 AND BNC INVESTMENTS, L.L.C., Appellants
                                            v.
                              CITY NATIONAL BANK, Appellee

    From the 129th District Court, Harris County, TX; Cause No. 2012-57161


                               APPELLEE CITY NATIONAL BANK
                                       NOTA BENE



         Appellee City National Bank asks the Court to take notice of the January

30, 2015 order 1 of the Texas Supreme Court denying appellant Barry S.

Nussbaum’s petition for review of Nussbaum v. OneWest Bank, FSB, 05-13-

00081-CV, 2014 WL 2151996, at *1 (Tex. App.—Dallas May 21, 2014) pet.

denied, a case involving issues similar to those of the appellant/guarantor in this

case.




1
     http://www.txcourts.gov/supreme/orders-opinions/january-30,-2015.aspx (Supreme
     Court Case No.14-0648).



20100218.20120527/2082091.1
                              Respectfully submitted,

                              HIRSCH & WESTHEIMER, P.C.

                              By: /s/ Michael D. Conner
                                 Michael D. Conner
                                 State Bar No. 04688650
                                 mconner@hirschwest.com
                                 Eric Lipper
                                 State Bar No. 12399000
                                 elipper@hirschwest.com
                                 Aaron E. Homer
                                 State Bar No. 24057908
                                 ahomer@hirschwest.com
                                 1415 Louisiana, 36th Floor
                                 Houston, Texas 77002
                                 Telephone: (713) 220-5181
                                 Facsimile: (713) 223-9319

                              ATTORNEYS FOR APPELLEE
                              CITY NATIONAL BANK




                                2
20100218.20120527/2082091.1
                              CERTIFICATE OF COMPLIANCE

      I do hereby certify that the relevant document complies with the typeface
requirements of Tex. R. App. P. 9.4(e) because it has been prepared in a
proportionally spaced typeface using Microsoft Word 2013 in 14 point Goudy
Old Style font.

                                                  /s/ Michael D. Conner
                                                 Michael D. Conner


                                CERTIFICATE OF SERVICE

     I hereby certify that on this 30th day of January, 2015, a true and correct
copy of the foregoing was served as follows:

                                       Paul A. Pilibosian
                                  5847 San Felipe, Suite 2200
                                     Houston, Texas 77057
                                   (713)977-8686 Telephone
                                    (713)977-5395 Facsimile
                               pilibosian@hooverslovacek.com
                              ATTORNEYS FOR APPELLANTS


                                                  /s/ Michael D. Conner
                                                 Michael D. Conner




                                             3
20100218.20120527/2082091.1